Citation Nr: 1446392	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of a right ankle fracture.  

2.  Entitlement to higher disability ratings for service-connected pericarditis, rated as 30 percent disabling prior to April 25, 2011, and as 60 percent disabling therefrom.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied increased disability rating claims for the right ankle disability and for pericarditis.  

The Board remanded the increased rating claims on appeal for further development in March 2011.

The Veteran filed a claim of entitlement to TDIU in August 2014.  The Board has jurisdiction to consider the TDIU claim, and therefore, the issue has been added for current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994);  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to higher disability ratings for pericarditis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has no more than marked ankle disability associated with his service-connected residuals of a right ankle fracture.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected residuals of a right ankle fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5262, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the right ankle disability, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013), in a March 2011 letter.  The RO notified the Veteran of: information and evidence necessary to substantiate his increased rating claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The AOJ additionally informed the Veteran of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2011 letter was provided after the Veteran's right ankle increased rating claim was initially considered, his claim was readjudicated in a June 2012 supplemental statement of the case; thus any prior notice deficiency was thereby cured.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing this increased rating claim in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file, and the Veteran has been afforded an adequate VA examination.  Collectively, the evidence adequately describes the severity of his service-connected right ankle disability.

Additionally, the Board finds that the AOJ substantially complied with the Board's March 2011 remand directives with respect to the ankle claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim to provide the Veteran with adequate VCAA notice, to obtain outstanding VA treatment records, and to obtain records associated with a worker's compensation claim.  The VCAA letter was provided, the VA treatment records were obtained, and in an April 2011 statement, the Veteran indicated that the worker's compensation claim was made more than 10 years ago, and provided no additional information or authorization to obtain records.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his right ankle increased rating claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected right ankle disability is currently assigned a 30 percent disability rating under the rating criteria for impairment of the tibia and fibula, as a result of malunion with marked ankle disability, as found at 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This is the highest rating available for tibia and fibula impairment absent nonunion of the tibia or fibula, with loose motion, requiring a brace, which would merit a 40 disability rating.  38 C.F.R. § 4.71a, DC 5262.

Disabilities of the ankle are typically rated under the rating criteria found at Diagnostic Codes 5270 thorough 5274.  Limitation of motion is rated under Diagnostic Code 5271, and the Veteran's current 30 percent disability rating exceeds the maximum 20 percent disability rating based on limitation of motion.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, however, the Veteran's disability rating is currently at 30 percent; thus exceeding the highest rating based on limitation of motion.  As such, consideration of a higher rating based on additional limitation of function is not necessary.

During an October 2007 VA examination, the Veteran reported intermittent ankle swelling, and he was noted not to require the use of a brace or cane.  The ankle was not weak and did not fatigue easily.  An eight-inch, well-healed scar was present.  Significant limitation of motion was evident with five degrees of dorsiflexion and zero degrees of plantar flexion.  

VA treatment records dated through the appeal period primarily show frequent complaints of right ankle pain, but do not describe additional disability.

During a May 2012 VA examination, the Veteran reported having flare-ups of right ankle disability consisting of increased pain after prolonged walking and standing.  Plantar flexion was limited to 35 degrees with painful motion at 30 degrees.  Dorsiflexion was limited to five degrees with pain throughout.  Repetitive motion testing further limited the range of motion to 30 degrees of plantar flexion.  Further examination results revealed no joint instability, no ankylosis, and no other additional disability.  Though he was noted to use a cane, the Veteran did not require a brace or another assistive device.  X-rays revealed a post-surgical plate with nine screws in the right distal fibula, with no acute fracture or dislocation.  Asymptomatic surgical scares were noted to be less than six square inches in size.

While an opinion as to additional limitation of function, to specifically include limitation of motion, during flare-ups was not rendered, such was not necessary since the Veteran's currently assigned rating exceeds the highest rating based on limitation of motion.  See DeLuca, Johnson, supra.

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected right ankle disability.  In order to qualify for the next higher, and maximum, 40 percent disability rating, the evidence would have to show that his ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; or he would have to show nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71, DCs 5262, 5270.  Here, the evidence of record clearly shows that the Veteran's ankle is not ankylosed and there is no evidence of record suggesting that he has suffered from nonunion of the tibia or fibular, and he has not required an ankle brace.  

The Board notes that other rating criteria for ankle disabilities is inapplicable where the Veteran's currently assigned disability rating exceeds the applicable ratings based on these other criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5272-5274.  

Finally, the Board has considered the applicability of separate ratings for surgical scars.  The Veteran's scars, however, have not been described as nonlinear, or unstable or painful such as to warrant a compensable disability rating under appropriate rating criteria in effect as of October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7802, 7804 (2013).  Similarly, he has not been shown to have deep scars, or scars that cause limitation of motion or limitation of function or that cover an area greater than 144 square inches such as to warrant a compensable rating under applicable rating criteria in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2008).

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against finding that the Veteran is entitled to a disability rating in excess of 30 percent for his right ankle disability.  

      
D.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected right ankle disability (i.e., limited ankle motion, requiring use of cane; painful motion, and increased pain during flare-ups) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the service-connected right ankle disability and referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of a right ankle fracture is denied.  


REMAND

With respect to the Veteran's claim of entitlement to higher disability ratings for service-connected pericarditis, an April 2011 VA heart examination indicated that an echocardiogram was pending.  VA treatment records also suggest that an echocardiogram was conducted in May 2011, however the echocardiogram results do not appear to have been associated with the VA treatment records.

Additionally, the Veteran should be afforded new VA examination, as it unclear whether the prior examination reflects the current severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995)

Finally, with respect to the TDIU claim, the Board cannot fairly adjudicate this claim without obtaining a medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a copy of VA echocardiogram results from May 2011 and any recent VA cardiology treatment records dated since April 2013.

2.  Thereafter, schedule the Veteran for a new VA cardiology examination.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically describe the frequency of any congestive heart failure, determine the Veteran's current ejection fraction and current METS levels, and note any resulting symptomatology.

The examiner should additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e., pericarditis, residuals of a right ankle fracture, and residuals of right eye injury), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


